Exhibit 4(f) AMERICAN ELECTRIC POWER COMPANY, INC. AND [ ] AS FORWARD PURCHASE CONTRACT AGENT FORWARD PURCHASE CONTRACT AGREEMENT Dated as of June , 2002 Table of Contents Page ARTICLE I. DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 Section 1.1 Definitions. 1 Section 1.2 Compliance Certificates and Opinions. 13 Section 1.3 Form of Documents Delivered to Agent. 14 Section 1.4 Acts of Holders; Record Dates. 14 Section 1.5 Notices. 15 Section 1.6 Notice to Holders; Waiver. 16 Section 1.7 Effect of Headings and Table of Contents. 17 Section 1.8 Successors and Assigns. 17 Section 1.9 Separability Clause. 17 Section 1.10 Benefits of Agreement. 17 Section 1.11 Governing Law. 17 Section 1.12 Legal Holidays. 17 Section 1.13 Counterparts. 18 Section 1.14 Inspection of Agreement. 18 ARTICLE II. CERTIFICATE FORMS 18 Section 2.1 Forms of Certificates Generally. 18 Section 2.2 Form of Agent’s Certificate of Authentication. 19 ARTICLE III. THE EQUITY UNITS 19 Section 3.1 Title and Terms; Denominations. 19 Section 3.2 Rights and Obligations Evidenced by the Certificates. 20 Section 3.3 Execution, Authentication, Delivery and Dating. 21 Section 3.4 Temporary Certificates. 21 Section 3.5 Registration; Registration of Transfer and Exchange. 22 Section 3.6 Book-Entry Interests. 23 Section 3.7 Notices To Holders. 24 Section 3.8 Appointment of Successor Clearing Agency. 24 Section 3.9 Definitive Certificates. 24 Section 3.10 Mutilated, Destroyed, Lost and Stolen Certificates. 25 Section 3.11 Persons Deemed Owners. 26 Section 3.12 Cancellation. 26 Section 3.13 Establishment of Stripped Equity Units. 27 Section 3.14 Reestablishment of Equity Units. 28 Section 3.15 Transfer of Collateral Upon Occurrence of Termination Event. 30 Section 3.16 No Consent to Assumption. 31 ARTICLE IV. THE NOTES 31 Section 4.1 Payment of Interest; Rights to Interest Payments Preserved; Notice. 31 Section 4.2 Notice and Voting. 32 Section 4.3 Tax Event Redemption. 32 ARTICLE V. THE FORWARD PURCHASE CONTRACTS; THE REMARKETING 33 Section 5.1 Purchase of Shares of Common Stock. 33 Section 5.2 Payment of Purchase Price; Remarketing. 35 Section 5.3 Issuance of Shares of Common Stock. 42 Section 5.4 Contract Adjustment Payments Section 5.5 Deferral of Contract Adjustment Payments Section 5.6 Adjustment of Settlement Rate. 43 Section 5.7 Notice of Adjustments and Certain Other Events. 49 Section 5.8 Termination Event; Notice. 50 Section 5.9 Early Settlement. 50 Section 5.10 Early Settlement Upon Merger. 52 Section 5.11 Charges and Taxes. 54 Section 5.12 No Fractional Shares. 54 Section 5.13 Tax Treatment. 55 ARTICLE VI. REMEDIES 55 Section 6.1 Unconditional Right of Holders to Purchase Common Stock. 55 Section 6.2 Restoration of Rights and Remedies. 55 Section 6.3 Rights and Remedies Cumulative. 55 Section 6.4 Delay or Omission Not Waiver. 56 Section 6.5 Undertaking For Costs. 56 Section 6.6 Waiver of Stay or Extension Laws. 56 ARTICLE VII. THE AGENT 56 Section 7.1 Certain Duties, Rights and Immunities. 56 Section 7.2 Notice of Default. 59 Section 7.3 Certain Rights of Agent. 59 Section 7.4 Not Responsible For Recitals, Etc. 60 Section 7.5 May Hold Equity Units and Stripped Equity Units and Other Dealings. 60 Section 7.6 Money Held In Custody. 60 Section 7.7 Compensation and Reimbursement. 60 Section 7.8 Corporate Agent Required; Eligibility. 61 Section 7.9 Resignation and Removal; Appointment of Successor. 62 Section 7.10 Acceptance of Appointment By Successor. 63 Section 7.11 Merger, Conversion, Consolidation or Succession to Business. 63 Section 7.12 Preservation of Information; Communications to Holders. 64 Section 7.13 Failure to Act. 64 Section 7.14 No Obligations of Agent. 64 Section 7.15 Tax Compliance. 65 ARTICLE VIII. SUPPLEMENTAL AGREEMENTS 65 Section 8.1 Supplemental Agreements Without Consent of Holders. 65 Section 8.2 Supplemental Agreements With Consent of Holders. 66 Section 8.3 Execution of Supplemental Agreements. 67 Section 8.4 Effect of Supplemental Agreements. 67 Section 8.5 Reference to Supplemental Agreements. 67 ARTICLE IX. CONSOLIDATION, MERGER, SALE OR CONVEYANCE 68 Section 9.1 Company May Consolidate, Etc., Only on Certain Terms. 68 Section 9.2 Successor Substituted. 68 ARTICLE X. COVENANTS 69 Section 10.1 Performance Under Purchase Contracts. 69 Section 10.2 Maintenance of Office or Agency. 69 Section 10.3 Company to Reserve Common Stock. 70 Section 10.4 Covenants as to Common Stock. 70 Section 10.5 Statements of Officer of the Company as to Default. 70 Section 10.6 ERISA. 70 EXHIBITS Exhibit AForm of Equity Units Certificate Exhibit BForm of Stripped Equity Units Certificate Exhibit CInstruction from Forward Purchase Contract Agent to Collateral Agent Exhibit DInstruction to Forward Purchase Contract Agent Exhibit ENotice to Settle by Separate Cash FORWARD PURCHASE CONTRACT AGREEMENT, dated as of June , 2002, between American
